DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 16/908,757 application filed June 23, 2020, which is a continuation of U.S. Patent Application Serial No. 15/597,075, now U.S. Patent No. 10,688,544, filed May 16, 2017, which is a continuation of U.S. Patent Application Serial No. 14/160,020, now U.S. Patent No. 9,650,650, which is a continuation of U.S. Patent No. 13/352,119, now U.S. Patent No. 8,632,024, filed January 17, 2012, which is a continuation-in-part of U.S. Patent Application Serial No. 13/221,637, now U.S. Patent No. 8,398,006, filed August 30, 2011.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claims 1-20 are pending and have been fully considered.

Claim Interpretation
Applicant is reminded that “[u]nder a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification” [In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322].  In the instant gas, a biogas has been interpreted as a gas comprising “hydrogen sulfide, carbon dioxide, water, and/or other constituents” as disclosed in paragraph 0097 of the instant specification.  A refuse derived fuel has been interpreted, at least in part, as fuel that may be classified according to the table in Winkin et al (EP 0628767 A2), which is reproduced below:



    PNG
    media_image1.png
    315
    540
    media_image1.png
    Greyscale

Claim Objections
Claim 9 is objected to because of the following informalities: each claim must end with a period.  See MPEP 608.01(m): “Each claim begins with a capital letter and ends with a period.”  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,632,024. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the patent is more particular and clearly anticipates claim 1 of the application.  The remaining claims recite the same or substantially the same limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 8 recite the limitation "the mechanical sorter" in line 1 of each.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-10, 13, 16-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warner et al (US 2007/0117195 A1).
With respect to claims 1,4-6, and 17, Warner et al discloses “[a] method and apparatus for treating organic wastes…Organic wastes are separated into high and low moisture content organic waste streams. The low moisture content organic waste stream is subjected to a gasification process and generates a producer gas. The high moisture content organic waste is subjected to a fermentation process and produces a mixture of ethanol and water” [abstract].  The high moisture content organic waste corresponds to the wet organic waste of the instant application while the low moisture content organic waste corresponds to the dry organic waste of the same.  More particularly, Warner et al discloses “FIG. 3 illustrates in greater detail an embodiment of a bicameral integrated and biocatalytic production system in accordance with the present teachings (referred to herein as the "V2 Bicameral System"). The V2 Bicameral System receives combined dry and wet organic waste from a waste supply 52 in a separator 54. In the separator 54 metals 55 are removed from the system and plastic/dry organics 57 are separated from high moisture/liquid organics. The separator 54 may be mechanized or may be manual. The plastic/dry organics 57 are fed from the separator 54 to a dryer 56. There, excess moisture is removed and dried material is then conveyed to the grinder 58. The grinder 58 grinds the dry organics to a maximum size suitable for further processing in the gasifier 60. In the gasifier 60, methane is produced by anaerobic digestion…High moisture content and liquid organics from the separator 54 are conveyed to the grinder 70 where solids are ground to a maximum size. The output of the grinder 70 is provided to a hydrolysis chamber 72 where water and enzymes 73 are provided to the high moisture/liquid organic waste to promote hydrolysis. Alternatively, thermal hydrolysis may be used. Following hydrolyzation, the waste flows to a rapid fermenter 74 where fermentation of ethanol is promoted in the presence of yeast. A mixture of ethanol and water is delivered to filter 76. Alternatively, or in addition, residual materials from the rapid fermenter 74 may be provided to the slow fermenter 77 for additional fermentation” [paragraphs 0046 & 0047].  The mechanized separator corresponds to the mechanical separator of the instant application.  The plastic/dry organics 57 corresponds to the intermediate dry organic stream and the high moisture content and liquid organics from the separator 54 corresponds to the intermediate wet organic stream.  The ethanol corresponds to the one or more renewable products wherein the fermentation corresponds to the first conversion technique.  The methane corresponds to the one or more renewable products from the intermediate dry organic stream, wherein at least the gasifier corresponds to the second conversion technique.  With respect to the requirement that the mixed waste stream comprises at least 10 wt % wet organic waste and at least 10 wt % dry organic waste, Warner et al discloses that the organic waste stream may comprise food in an amount of about 53 wt % [see Figure 20 wherein (11.4+14.4)/(11.4+14.4+22.4) = 0.535].  The food is exemplary of the high moisture content organic waste stream [see paragraph 0036].  Additionally, dry paper/plastic, which is exemplary of a low moisture content organic waste, may comprise the balance of the organic waste stream [see, again, Figure 20 and paragraph 0042].
With respect to claims 2 and 3, Warner et al does not appear to disclose that separation of the organic waste as a recovered product using manual labor is necessary, but, rather, only an option to mechanization [see prior citation concerning such].
With respect to claim 9, the rapid fermenter corresponds to anaerobic digestion.
With respect to claim 10, recall “[f]ollowing hydrolyzation, the waste flows to a rapid fermenter 74 where fermentation of ethanol is promoted in the presence of yeast. A mixture of ethanol and water is delivered to filter 76…”  Further recall that a biogas has been interpreted as a gas comprising water [see discussion above].  Therefore, the mixture obtained from the fermenter 74 corresponds to the recited biogas.  Additionally, Warner et al discloses that CO2 is also a product in addition to ethanol/water [see, e.g., Table 2 in paragraph 0098].  Biogas has also been interpreted as a gas comprising CO2.  
With respect to claim 13, Warner et al discloses “[w]aste heat 65 from the gasifier 60 and the generator set 62 is captured and provided to the dryer 56 and the distiller 78” [paragraph 0048].  Note that the generator set 62 “can be operated by spark-ignited engine/genset or a standard diesel powered engine/genset” [paragraph 0046].  Spark ignition implies burning and the fuel that is burned is derived from the low moisture content organic waste [see figure 3].  With respect to claim 16, the engine combustion corresponds to the thermal oxidizing to produce heat.
With respect to claim 20, the aforementioned metals corresponds to the inorganic waste.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warner et al (US 2007/0117195 A1).
With respect to claim 7, recall that Warner et al discloses “[i]n the separator 54 metals 55 are removed from the system and plastic/dry organics 57 are separated from high moisture/liquid organics.”  Since metals have a higher density (roughly 2.5 times higher) than plastics and water (compounds having high moisture content), a density separator would have been obvious to one of ordinary skill in the art.
With respect to claim 8, it appears the requirement contained therein is concerned with the size or proportion of the separator.  Applicant is reminded “mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled" [In re Rinehart, 531 F.2d 1048, 189 USPQ at 148].
With respect to claim 11, Warner et al discloses “ethanol for fuel” in figure 3, which ethanol corresponds to the liquid fuel of the claim.  Obviously, said ethanol must be condensed.
With respect to claim 14, recall that Warner et al discloses “excess moisture is removed and dried material is then conveyed to the grinder 58. The grinder 58 grinds the dry organics to a maximum size suitable for further processing in the gasifier 60” [paragraph 0046].  Said ground dry organics corresponds to the refuse derived fuel such as RDF-2 [see above].  The reference does not appear to explicitly disclose that moisture content, but it would have been obvious to one of ordinary skill in the art to minimize the moisture content to improve the efficiency (or capacity) of the grinding/grinder.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warner et al (US 2007/0117195 A1) as evidenced by Bal et al in the Indian Journal of Environmental Health (2001, vol. 34, no.2, pp. 1-82).
With respect to claim 12, Warner et al does not disclose the type of fermenters 74/77.  However, the use of upflow anaerobic sludge blanket (UASB) reactors (i.e., induced blanket upflow anaerobic digesters) are well known in the art because said reactors have “…high loading capacity [and]…simplicity of…design. UASB process is a combination of physical & biological processes. The main feature of physical process is separation of solids and gases from the liquid and that of biological process is degradation of decomposable organic matter under anaerobic conditions. No separate settler with sludge return pump is required, as in the anaerobic contact process. There is no loss of reactor volume through filter or carrier material, as in the case with the anaerobic filter and fixed film reactor types, and there is no need for high rate effluent recirculation and concomitant pumping energy, as in the case with fluidized bed reactor” [abstract].  Therefore, at the time of the effective filing date of the instant application, it would have been prima facie obvious to one of ordinary skill in the art to use a UASB (induced blanket upflow anaerobic digester) for at least one of the fermenters 74/77 for the reasons noted above by Bal et al, and the invention as a whole would have been obvious.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18 and 19 would be allowable if rewritten to overcome the double patenting rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Warner et al does not disclose that the ground dry organics are combusted without expending thermal energy since said organics are subsequently passed to the aforementioned gasifier nor does Warner et al teach separation of 3-D plastics from 2-D plastics.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Work in Chemical and Metallurgical Engineering (1933, vol. 40, no. 6, pp. 306-309), which illustrates the relation between pulverizer/grinder capacity and moisture content in figure 3, which is reproduced below.

    PNG
    media_image2.png
    260
    403
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772   
July 7, 2022